 In the Matter of PACIFIC 'STATES CAST IRON PIPE COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, LOCAL UNION 1654Case No. C-1924.-Decided December10; 1941Jurisdiction:cast iron products manufacturing industryUnfair LaborPracticesInterference, Restraint, avid Coewcrioa.questioning employees regarding unionmembership and advising them against withdrawing from "in"side" union.Disc?vmvnatios:charges of, dismissed, where record does not establish thatemployer applied regular seniority rules discriminatorily in laying offemployee who had been active in unionCollective Bargainvng :majority established by consent election-refusal to enterinto a signed agreement with union because it was an "outside" organization ;refusal to recognize and treat with union as exclusive representative of theemployee in the appropriate unit; evincing of bad faith in, its dealings withthe union throughout negotiations, especially by unilaterally granting a wageincrease after union had requested bargaining conferences on the subject.Remedial Orders:order to bargain collectively and enter into signed contract ifagreement reached on any conditions of employment acid if union so requests.Practice and Procedure:where union seeking to intervene raised no materialissue in its petition, petition denied.Where union sought to intervene and reopen record after hearing, totake further evidence to determine by Nshat authority the charging union"claims the right to act as bargaining agency," on the ground that inter-vening union is party to a contract with employer designating it as solebargaining agency, and it appeared that after the contract was signed theintervening union and the charging union both appeared on the ballot ina consent election won by the charging union, and where the interveningunion did not question the validity of the results of the election, petitionto intervene and reopen the record was denied on the ground that nomaterial issue had been raised to justify reopening the record.Mr. Paul S.Kuelthau,for the Board.Mr. Louis H. Callister,andStephens, BraytoncCLowe,byMr. DeanF. Brayton,of Salt Lake City, Utah, for the respondent.Mr. George W. Worthen,of Provo, Utah, for the Iron Workers.Miss Mary E. Perkins,of counsel to the Board.37 N. L. R B., No 68.405433257-42-vor. 37-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT.OF THE CASEUpon charges and amended charges 1 duly filed by Steel WorkersOrganizing Committee, Local Union 1654, affiliated Frith the Congressof Industrial Organizations, herein called the Union,' the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Twenty-second Region (Denver, Colorado), issuedits complaint dated March 26, 1941, against Pacific States Cast IronPipe Company, Provo, Utah, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing, were duly served upon therespondent and the Union.As to the unfair labor practices, the complaint alleged in substancethat the respondent (1) laid off Ralph H. Peters from March 8, 1940,until April 23, 1940, because of his activities on behalf of the Union ;(2) since April 13, 1940, has refused, although requested, to bargainwith the Union which, since February 29, 1940, has been the exclusiverepresentative of the respondent's employees in an appropriate unit:(3) since June 1939 has urged, persuaded, and warned its employeesto refrain from joining or retaining membership in the Union; and(4) by these and other acts, has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On April 5, 1941, the respondent filed itsanswer admitting certain allegations of the complaint pertaining toits business, but denying that it had engaged in the alleged unfairlabor, practices.Pursuant to notice, a hearing was held in Provo, Utah, from April7 to April 11, 1941, before Edward G. Smith, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedeach party.At the conclusion of the Board's case,, and again atthe close of the hearing, counsel for the respondent moved to strikeCharges were first filed on April 8, 1940. and amended charges were filed on June 24,1940, February 8, 1941, and march 25, 1941'The Steel `Workers Organizing Committee is referred to herein as the SW 0 C PACIFIC STATES CAST IRON PIPE ,COMPANY407as, irrelevant, testimony. given by Joseph, Hansen , concerning - theunion membership of certain employees, to strike as irrelevant anyevidence relating to Amalgamated Association of Iron, Steel andTin workers of North America, and to dismiss the complaint forwant of evidence to support its 'allegations.The Trial Examinerreserved ruling on these motions at, the hearing and denied them inhis Intermediate Report.At the close of the hearing, counsel forthe Board moved to amend' the pleadings to conform to the proofas to formal matters; this ration was granted.During the hearing,the Trial,Examiner made rulings on other motions and on objectionsto the -admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.On June 24, 1941, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the respondent and theUnion, in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6)'and (7)of the Act.He recommended that the respondent cease and desistfrom such practices; that it make whole Ralph H. Peters for anyloss in earnings which he may have suffered by reason of the re-spondent's discrimination against him; that upon request it bargainwith the Union as the exclusive representative of the respondent'semployees in the unit found to be appropriate and reduce to writingany agreement reached by it with the Union, if requested to do so;and that it take certain other remedial action.At the request of the respondent, a hearing for the purpose of oralargument before the Board was set for August 21, 1941, at Wash-ington,D. C. Subsequently both the respondent and the Unionwaived oral argument before the Board.On August 16, 1941, therespondent filed exceptions to the Intermediate Report, and onAugust 25, 1941, a brief in support thereof.The Board has consid-ered the respondent's exceptions' to the Intermediate Report andits brief in support of its exceptions and, in so far as the exceptionsare inconsistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.On August 22, 1941, permission having been previously grantedby the Board, the Iron Workers' Union of Provo, a labor organiza-tion claiming to be affected by the. proceeding, filed a written petitionto intervene and, on August 25, 1941, a motion to take further evi-dence, together with a brief in support of its petition and motion.For reasons stated below, the petition to intervene and the motion-to take further evidence are hereby denied.30See Section III, C, 2,infra. 408DECISIONS' OF NATIONALLABOR RELATIONS BOARDUpon the entire record iii tlie'case, the Board males the following:FINDI-NGS'OF FACT1.THE BUSINESS OF THE RESPONDENTPacific States C'a'st Iron Pipe Company is a corporationorganizedand existing under the 1'w's'of the S'tAe of Nevada, and'q'ualified to'dobusiness in the State of Utah. 'Therespo'rideilt's principal 'office andplace of business i's nearProvo, Utah,.whe're it 'oiler"atesa =plant forthe manufacture of cast=iron pipe, valfes, fitting"s;and'other cast-iron pr6ducts.4During the year 1939, p'rod'ucts valued at approxi-mately $1,800,000 we're manufactured by the 'respondent At its Provoplant, 68 per cent of which were sold and shipped by the respondentto purchasers outside the State of Utah.Eighteen per cent of theraw materials used iii the manufac't'ure of its 'products 'are shipped tothe respondent at its Provo plant from points outside the Stateof Utah.The respondent is a wholly owned subsidiary of McWane 'CastTron Pipe Company, Biiihhingha'In,Alabaiila.William McWaile ispresident, of both companies.At the time of the hearing; therespondent employed about 410 person's at its P'ro`vo plant.II.THE ORGANIZATIO\ INVOLVEDSteelWorkers Organizing Committee, Local Union 1654, whichwas known prior to July 1940 as' Amalgamated Association of lion,Steel and Tin Workers of North America, Local Lodge 1654,5 is alabor organization affiliated with the Congress of Industrial Organi-zations,herein called the C. I. 0., and admits to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgrowndIn June 1937,the C.I.O. began to organize the respond'ent's em-ployees and called a meeting to be held at the Labor Temple in Provo.Handbills announcing the meeting Were distributed in 'the plant onthe morning of the meeting.At this time there was in effect at theplant an Employees Representation Plan which held regularmonthlymeetings participated in by representatives both'of ''the employees'arid of`themanagement.John K.Hawk, an'employee,was 'then4This plant is referred to herein as the Provo plant.5 See Section III,C,2,infra,where we discuss the Union'sconnectionwith theAmalgamated Association of Iron,Steel and Tin Workers of North America PACIFIC STATES CAST IRON PIPE COMP,ANY,_409chairman of-the Plan and Ralph. H. Peters, also an employee, itssecretary.Qn the morning of the C. I. O. meeting, 1=Ia^vk andPeters decided- to call a meeting of the employees during the dayto consider whether the Plan should_ be continued or wl ether theemployees should join the C.-T. O.Before proceeding with thismeeting, however, they conferred with George Sibbett, then generalmanager, of the plant and one of the respondent's representatives inthe Plan.According to Peters, Sibbett told Peters and Hawk thatif they wanted to hold a meeting, the whistle would blow at noonand they could call the men together at that time; but as they left,Peters testified, they were met by O. H. King, then the respondent'streasurer, who told them that they could not do "such a thing as that"and somebody would get up and say, `Let's join the C. I. 0.', andyou would all be in."Although Hawk denied hearing King makethe statement attributed to him, by Peters, King failed to testifyabout this conference.Hawk did testify, however, that it was agreedin the conference that "the twelve o'clock whistle '. . . would be thesignal to meet" but that King, whose office adjoined Sibbett's, inter-vened, saying that for him to grant permission to hold such a meetingmight be construed as coercion on the part of the respondent.Hawkthen decided that he "didn't want to take that responsibility ofcausing . . . wrath brought on the company" and withdrew his re-quest for a meeting.The Trial Examiner, who had an opportunityto observe the witnesses, credited Peters' testimony.Upon the basisof the entire record, we find that Peters' testimony is substantiallycorrect.Peters also testified, and we find, that he was instructed by HarryConger, an employee in the "office department" of the respondent, todistribute to the employees who attended the C. I. 0. meeting amimeographed statement signed by Sibbett, which urged the mento attend the C. I. 0. meeting and make up their own minds, butwhich stated in addition "that we had been as one large family herefor a long time, we had made advancements in different departments,we had spread out and formed new departments, and they hoped wewouldn't have something come up that would interfere or stop usfrom expanding."Hawk testified that handbills signed by Sibbett,which urged the men to attend the meeting, although suggestingthat foremen stay away, were posted on the bulletin boards at theplant.He testified that he did not remember any statement in thehandbills to the effect that the plant would close if there were any"requirements" the respondent could not fulfill; he was not askedwhether-the, statement referred to by,Peters was included.We find11that handbills signed by Sibbett were printed and posted in the 410DECISIONS ' OF NATIONAL LABOR RELATIONS BOARDplant by the respondent, and that-these handbills included the state-ment quoted by Peters and made it apparent to the, employees that therespondent did not want them' to join'the C. I. O.Shortly thereafter an unaffiliated union, the Iron Workers'- Unionof Provo, herein called the Iron' Workers, was formed among theemployees.A consent election was conducted by the Board inJune 1937, to determine whether the employees desired to be repre-sented by the C. I. O. or by the Iron Workers.A majority of theemployees who voted in this election designated the Iron Workers astheir bargaining representative.Robert V. Greaves, one of theorganizers of the new, union and a member of its first negotiatingcommittee, testified that the Iron Workers at once presented a pro-posed contract to the respondent, demanding - a minimum rate of55 cents, and a week's vacation with pay for employees with 3 years'service.In "a matter of days" the Iron Workers received from therespondent a contract granting a 57-cent -minimum rate, and a week'svacation with pay for employees with only 2 years' service.B. Events in 1939 and 1940; inter f erenzce, restraint, and coercionDuring the remainder of 1937 and until the fall of 1939, the IronWorkers, so far as the record discloses, was the only labor organiza-tion among the respondent's employees.During the summer of1939, however, dissatisfaction arose among certain of the employeesin the special foundry who believed that the Iron Workers was noteffectively protecting the older men in, that department against theemployment of new men in better jobs.On the morning of July 8,1939, a group of about 12 of the special foundry employees' went tothe time office in a body and withdrew assignments they had previ-ously filed authorizing the respondent to deduct from their wagesand pay to the Iron Workers their dues in that organization.?Claude C. Cardall, personnel director of the respondent, was stand-ing on the porch of the office as the men entered and signed the neces-sary forms.After they left the office, the men went to their jobs atthe special foundry and worked as usual until about 1 o'clock in theafternoon, when Cardall notified all the special foundry employeesthat King, who was now general manager of the plant, wanted tospeak to them.Pursuant to Cardall's instructions, the men gatheredin the sand-blast building, where King addressed them.Ralph E.Farrer and Freeman Stewart, two of the employees who had that daywithdrawn their assignments of dues to the, IronWorkers, ande About 30 men were employed in the special foundry at this timeThe dues of the members of the Iron workers were checked off by the respondentunder a law, of the State of Utah requiring employers to recognize assignments of wagesto labor organizations PACIFIC STATES 'CAST IRON PIPE ,'COMPANY411Thomas J. Griffithi-who'waa the'special foundry' representative ,onthe Iron Workers grievance committee at that; time, gave substantiallythe, same account of this meeting.According to their testimony,King' opened the meeting by stating that "there had been a lot oftalk going around the plant" and that-he understood that "someof the older men were making trouble among the ,younger ones" andgetting them "all stirred up"; and that the talk must stop "or else."King then asked Griffith What the trouble was and why the men hadwithdrawn from the Iron Workers.' Griffith explained that the menbelieved that their seniority rights 'had been violated, and reviewedcertain other 'grievances which the men considered had not beensatisfactorily adjusted.After some discussion of the grievances inquestion,King stated that "you can't dig up dead horses" and that"itwas real unsportsmanlike to withdraw from [the Iron Workers]just because they hadn't helped our individual cause as we seen it."As to this meeting, King testified that he had visited the plantand discovered a pile of "several' thousand" defective fittings whichhad been produced by the special foundry and which the cleaningand inspection department had found it necessary to reject; andthat thereupon he called together the special foundry employees andtold them that the poor workmanship thus evidenced must stopor else the respondent would have to "take some action about it."This was, however, the only meeting to discuss the workmanshipof the men that he recalled having held during 1939.He deniedhaving made any reference to the withdrawal of the men from theIronWorkers, or having made any statement to the effect thatthe "talk" in the foundry must stop "or else."E. E. Hood, fore-man of the special foundry, also denied that King made any of thestatements attributed to him, but later admitted that he did notrecall the events of the meeting definitely,8 and that he had not beenpresent at the beginning of the meeting.Griffith and Stewart bothtestified that in the course of the meeting the question of defectsin the castings made by the special foundry was discussed; theystated, however, that the natter did not arise until after the meetinghad been under way some time, and then only as one of severalquestions relating to the operations of the special foundry.-This meeting, as we have noted, was held shortly after a groupof employees had, in effect, withdrawn from the Iron Workers. Itwas the only meeting that King recalled having held during 1939to discuss the workmanship of the employees. In view of King'spreference for "inside" over "outside" unions and his extreme con-8To the question, " .Can you tell us what Mr. King said at the meeting?' Hoodreplied, "Well, now, that would be hard, because the only thing that I could say positiveiswhat has been repeated since that meeting, asked me about it." 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDtern for the welfare of "inside"-uni'ons;^as discussed elsewhere herein,we are convinced and find,- as did- the Trial E I'miner, that Kii1gcalled the meeting of July 8, 1939, because he had learned that overone-third of the employees in the special foundry department hadthat morning withdrawn from the Iron Workers, and that he ques-tioned employees present at the meeting about their union mem-bership and advised them against abandoning their membership inthe Iron Workers.The respondent has thereby, we find, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.There is no evidence that any further defections from the ranksof the -Iron Workers took place in the summer of 1939.On August9, 1939, the respondent signed another contract with the Iron Workers,by the terms of which the respondent recognized that organizationas the exclusive representative of its employees.0About November 1939 the first steps toward organization of theUnion were taken by Ralph Peters, Ralph Farrer, and FreemanStewart.These three approached David Reese, secretary of a localof the S. W. O. C. at the nearby Columbia Steel plant, in orderto obtain the assistance of an S. W. O. C. organizer. The nexteveningReese brought Varro C. Jones, Utah Director of theS.W. O. C., to Peters' home, and arrangements were made thatnight to launch an S. W. O. C. organizational drive.Meetings weresubsequently held and members enrolled.Peters, Farrer, and Stew-art continued to participate actively in the drive and in the evenings,afterwork, drove around in their own cars to the homes of em-ployees to secure members for the Union.By February 1940, theyhad enrolled as members a substantial number of the respondent'semployees and the Union requested the Board to conduct an election.As set forth below, a consent election was held on February 29,-1940, in order. to determine whether the respondent's employeesdesired to be represented by the Union, by the Iron Workers, orby neither.The Union won the election.teC.The refusal to bargain collectively; further interference,restraint and coercion(1)The appropriate unitThe complaint alleged and the respondent admits that the produc-tion and maintenance employees of the respondent at its plant near9It is not clear whether of not this contract was a renewal of the June 1937 contractsigned by the respondent with the Iron WorkersKing testified that"contracts"had beenin effect between the respondent and the Iron workers since the spring of 1937.11 See Section III,C, 2,infra -PACIFIC STATES CAST IRONPIPE-COMPANY413Provo, Utah, including truck drivers, but 'excluding guards, watch-men, supervisors, technicians, clerks, and office employees, constitutea unit appropriate for the purposes of collective bargaining. In theconsent election on February 29, 1940, this unit was adopted asappropriate by the respondent, the Union; and the Iron Workers.We find that the production and maintenance employees of therespondent at its plant near Provo, Utah, including truck drivers,but excluding guards, watchmen, supervisors, technicians, clerks, andoffice employees, at all times Material herein constituted, and thatthey now constitute, a unit appropriate for the purposes of collectivebargaining, and that the said unit insures to employees of the respond-ent the full benefit of their right to self-organization and to collectivebargaining, and otherwise effectuates the policies of the Act.(2)Representation by the Union of a majority in the appropriateunitThe complaint alleged that at all times since February 29, 1940,SteelWorkers Organizing Committee, Local Union 1654, has beenthe exclusive representative of the employees in the appropriate unitfor the purposes of collective bargaining.. The respondent in itsanswer denied this allegation, asserting that the respondent "under-stands the true name of Local Union #1654 to be `AmalgamatedAssociation of Iron, Steel and Tin'Workers of North America, LocalLodge #1654,"' and that the latter organization was designatedby a majority of the employees in the appropriate unit on February29, 1940, and has been the exclusive representative of such employeesat all times since that date.The evidence indicates, and we find,that the respondent's employees were organized about November 1939by the S. W. O. C. and that a charter was issued in March or April1940, to the local thus formed, by the Amalgamated Association ofIron, Steel and Tin Workers of North America, herein called theAmalgamated.This was done pursuant to an agreement entered intoin June 1936,11 between, the Committee for Industrial Organizationand the Amalgamated, providing for the establishment of theS.W. O. C. with "power to handle all matters relative to the or-ganizing campaign other than the issuance of charters," and furtherproviding that the Amalgamated should issue charters to locals or-ganized by, the S.W. O. C. The name of the Union under theAmalgamated charter was "Amalagamated Association of Iron, Steeland Tin Workers of North America, Local Lodge- # 1654." OnJuly 24, 1940, a further agreement Was entered into by the Amal-gamated, the C. I. 0., and the S. W. O. C. which provided that the"This agreement and that of Ju13 24, 1940, mentioned below, neie intioduced intoevidence 414DECISIONS OF -NATIONAL LABOR RELATIONS BOARDS:W.- O.' C. was to, issue charters in its own name to its lodges. inplace of the. charters previously issued by the Amalgamated. Inaccordance with this, agreement, the charter which' had been issuedto the Union by the Amalgamated was surrendered and a new charterissued in its place by the S. W. O. C. The name of the Union wasthereby changed to "Steel Workers Organizing Committee, LocalUnion 1654."A. M. Peterson, president of the Utah State IndustrialCouncil, Varro Jones, Utah Director of the S. W. O. C., and JamesMorgan, Regional Director of the C. I. 0., who represented theUnion in its dealings with the respondent during the spring of 1940,continued to represent the Union in its dealings with the respondentafter the July 1940 change in name.The record does not show thatthe respondent ever contended that Peters or the other officers ofthe Union did not represent the same organization after the Unionwas chartered by the S. W. O. C. No change in the internal organ-ization of the Union took place as a result of the change in affiliation.The formal acceptance of a charter from the S. W. O. C. in July1940 and the consequent change in the name of the Union did not, inour opinion, alter the identity of the Union as a continuing labororganization.We find that the organization which was originallychartered by the Amalagamated was in fact the,same organizationthat subsequently acquired and continued to operate under a charterfrom the S. W. O. C.12Pursuant to an "Agreement for Consent Election" entered into onFebruary 25, 1940, by representatives of the respondent, the IronWorkers, and the Union, an election was conducted by the RegionalDirector on February 29, 1940, among the employees in the unitherein found to be appropriate to determine whether they desiredto be represented for the purposes of collective bargaining by theIron Workers, by the Union, or by neither.At that time, the unitconsisted of 284 employees; 254 ballots were cast.Of these, 150ballots were cast for the Union, 92 for the Iron Workers, and 12for neither.In addition, the Union's members have signed slipsauthorizing the respondent to check off monthly from their wagesand turn over to the Union their union dues.According to King,the respondent's general manager, more than 200 of the respondent'semployees thus paid dues to the Union for March 1941, the monthpreceding the hearing.12The respondent excepted to the Trial Examiner's denial of its motions to strike allevidence relating to the Amalgamated on the giound that there is a variance between thepleadings and the proof,and thereupon to dismiss the complaint for want of evidence tosupport it.For the reasons set forth above, we find no merit in this contentionInaddition,the issue of difference in the name of the Union was raised by the respondentitself in its answer,and was met with the evidence set forth above.We have, accord-ingly,approved the rulings of the Trial Examiner in this regardSee the Statementof the Case,above. PACIFIC STATES CAST IRON -PIPE COMPANY.415We find that on February 29, 1940; and at all times thereafter, theUnion -was,, and now is, the duly designated representative of amajority of the; -employees in the appropriate unit and, by virtueof Section 9 (a), of the Act, the exclusive representative of all theemployees- in such unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.13-(3)The refusal to bargainOn March 2, 1940, two days after the Union had been designatedby a majority of the respondent's employees in the consent election,Peters and other representatives of the Union were notified that theywere wanted at the plant for a meeting. The testimony whichPeters, Farrer, and Robert 'Greaves, all of whom were present, gaveconcerning this meeting was not contradicted during the hear-ing, and was credited by the Trial Examiner.We find that theaccount given of the meeting by these three employees is substan-tially correct.They testified that representatives of the Iron Work-ers and employees "that chose to be represented by no union" werealso invited to this meeting; and that King appeared at-the meeting,attended by two stenographers, and announced that he had calledtogether "a group of the leaders" in order to make a statement of"As noted above, the Iron Workers, which did not appear at the hearing, has filed apetition to intervene and a motion to reopen the record in order "to take testimony todetermine by what authority the Steel Workers Oiganizing Committee Local Union 1654claims the right to act as bargaining agency for the employees" of the respondent. Insupport of its motion, it contends that it has been the "sole bargaining agency" of therespondent's employees since August 9, 1939, when as noted above, the respondent enteredinto an agreement recognizing the Iron Workers as exclusive representative of its em-ployeesThe Iron Workers maintains that this is 'a "valid, existing and binding agree-ment" which it has not "terminated, waived or abrogated " This contract, a copy ofwhich is appended to the petition to intervene, provides that it shall remain "in fullforce and effect unless and until 30 days after notice of termination of same shall havebeen given by either party to the other" It is by virtue of this agreement, which itmaintains has not been legally terminated, that the Iron Woikers now claims to be the"sole bargaining agency" of the respondent's employeesWe find no merit in this con-tention of the Iron WorkersThe record is clear, and the Iron Workers does not deny,that in the consent election conducted by the Board in February 1940, in which boththe Union and the Iron Workers were on the ballot, a majority of the respondent's em-ployees designated the Union as their representativeNo contention is made by the IronWorkers that the election did not accurately reflect the desires of the employees in thisregard.As a result of the election, the Union, by virtue of Section 9 (a) of the Act,became the exclusive representative of all the employees in the appropriate unit, and therespondent was thereafter obligated to bargain with it as such exclusive representative.Clearly, the August 9, 1939, contract cannot, in'the face of the consent election, operateto perpetuate the Iron Workers as bargaining representatives of the respondent's em-ployees(Cf.Matter of William Senn,at al.andInternational Union, United AutomobileWorkers of America (C. I.0 ), 30 N. L. R B., No. 102; andMatter of The American.Coach & BodyCo. andInternationalUnion,United AutomobileWorkers of America,Local 755, (C. I.0 ), 28 N. L. R. B. No. 77, wherein we held that a contract terminableby either party on 30 days' notice will not bar a new determination of representatives )We have, accordingly, denied the petition and motion of the Iron Workers.See theStatement of the Case, above. 416DECISI6NS"0F NATIONALLABOR"RELATIONS BOARD"company policy.` 'He added'that he did lint want'to lie misquotedand for that reason the stenographer's would take`down what he saidin shorthand.Thereuijori'statement to the effect that, until the Supreme Court bf the UnitedSfates had ruled to the cont'ra'ry, the respondent"Would never signa contract with an outside of anization."Fai ei aiid Pete'r'salsotestified,and we find,as did the Trial EYalhiher',that'after' themeeting, which lasted only about 10 minutes,Peters and Farrerapproached King and asked hiiii for a copy of the statement ofcompany policy which he had-just read.King informed them thathe had only one copy and that it would be impossible to get anotherone.14He then turned to Peters and said, "Ralph,I have knownyou for a good many years,and I have known your family, and Icertainly hope we don't have any trouble at thistime."Petersreplied, "Mr.King, we are not looking for trouble, and if there isany trouble coming it will have to come from the company."Two or three days later,15King met with the grievance committeeof the Iron Workers and, according to Doyle Curtis,a member ofthe committee,told the employees present that the respondent's onlyobjection to signing a contract with the Union such as it had signedwith the Iron Workers was that the Union was an "outside organ-ization."King stated that he did not"recall"making this state-ment.The statement,however, is consistent with the attitudedisplayed by King toward outside unions throughout the period from1937 to 1941 and we find that King in fact iinade such a statement.On April 8i 1940,the Union presented to the respondent a pro-posed contract and requested a conference to consider its terms.-'The contract proposed by the Union was in the form of an agreementfor a definite term between the two parties and provided for recog-nition of the Union, a grievance procedure under which the Unionand its grievance committee were to act on behalf of the aggrievedperson, and an increase of 3 cents an hour in the basic wage rate.This proposal was discussed at meetings between the Union andthe respondent on April 15 and April 20, 1940,the discussion turning"The respondent neither denied at the hearing that copies of the statement weremade, nor produced any copy of the statement.15Thismeeting was described as having taken place"onMarch 5 or 6" ; for con-venience it will be referred to as the meeting of March 516During the bargaining, meetings which subsequently took place, the respondent ivasrepresentedby King,B W Worthington,the respondent'sassistant general managerClaude C., Caidall,the respondent's personnel director;Dean F.Brayton ; and Louis H.CanisterThe last two men named acted as the respondent's coiinsel at the heaciiig.The Union was represented by A M.Peterson,Vario Jones,and James Morgan, whosepositions have been set forth above;and the negotiating committee of the Union,includingRobert V.Gieaves,William Gogarty,Ralph Peters,Doyle Curtis,Ralph Farrer,and otherswho were not namedAlthough not all the representatives named above were presentat all the meetings, the group in general remained the same throughout the bargainingnegotiations ;, ,P.ACI IC, ;STATES,CAST1R9N, PIPECMPAIN417largely on the.gnestioii of the proposed wage increase.The respond-ent explainedat one.of these earlymeetings.that it considered theIron Workers'1939 contract,to be still in effect, and took the position,throughout its negotiations with,the Union, that untilan agreementwas consummated i ith the latter organization, the respondent wouldnot take any steps to terminate,the old contract.'.On April 27, 19,40, the respoident again met with the Union andsubmitted its first counterproposal ip the form of a set of rules whichcould be, modified or revised by the respondent at any time upon itsposting a notice to, that effect in the plant for 30 days. It providedfor recognition of the Union as the barg;lining agent for the respond-ent's employees and for the handling of grievances by the Union'srepresentatives or grieve ncecommittee.A.M; Peterson, who waspresent asa representative of the Union at most of the meetingsbetween the parties, and who testified on behalf of the Board con-cerning them, stated that he understood from the discussion on thisday that the respondent's proposalswere to be embodied in a written"two-party" agreement; and the question of whether the provisions;agreed upon were to be made binding on both parties does not appearto haveoccupied the attention of- the negotiators at this time.Atthismeeting and ata subsequentmeeting on May 4, the. substantiveprovisions proposed by the respondent were discussed at length andminor changesin them made.On May 7, 1940, when the parties again met, the respondent pre-sented a pew proposal which evidenced a change in its policy concern-ing recognition of the Union.The new proposal, like the previousone, vas in the formof a set ofrules,rather than an agreement;however, it oipittedthe clauseproviding for recognition of,the Union.Inste;ld, it stated that it was the policy of the respondent "to promotean(l improveindustrial and economic'relationships betNyeen the Coin-pany and its employees,," and that in order to effectuate that policy,its repi;e^sentatiyes would "meetwith the duly auth(rized representa-tive or representatives of the employees" on all- matter's." It alsoprovided that grievances would be handled either by the aggrievedemployee himself or by his "representative or representatives."Therespondent's representatives explained on May 7 that these changes,weremade pursuant to instructions they had just received from`Wllli,unMcWtuie, the respondent's presideipt,'$ and that such of the14 As noted above, the lion Workers' contract provided that it was to remain in fullforce and effect "unless and until thirty days after notice of termination of same shallhave been given by either party to the otherTermination by the Union shall be based'upon the vote of a majority of the employees at an election held for the purpose,of con-s>,dering such termination "The Union took the position that the contract had beenlautoniatically ternimated either at the time of'the election oi, at most, 30 days there-,aftei, by the election agreement and the iesults of the election itselfis See Section I aboveJlcwane's office is in Birmingham. Alabama 418DECISIONSOF NATIONALLABOR" -RET:ATIONSS' BOARDsubstantive provisions- as might ultimately be agreed upon by, theparties would"be embodied in a set of rules which would be signedby the respondent alone and posted upon the plant bulletin boards.When-the 'Union'asked the reason for the respondent's refusal toname the Union as bargaining agent for its employees,the respond-ent replied that it wished to"avoid-changing'the contracts fre-quently," since it was possible that at a later date another labororganization might be designated by the employees as their repre-sentative.King explained that the respondent wished to have oneset of rules which would be in effect continually,so that the respond-ent could have them printed and kept posted, without the necessityof change,upon the bulletin boards.Dean F. Brayton and Louis H.Callister,counsel for the respondent,who represented it during thenegotiations,informed the Union that in their opinion such a set of,rules...constituted a unilateral contract,that when the companysigned it and put it up on the bulletin board and put it out asthe rules that govern the wages,hours, and conditions, of work,that any man who came into the plant and became an employeeaccepted the terms as offered in that notice and received the ben=efit, and was subject to the obligations of the contract that itmade.And of course the company was bound by it at all timesimmediately upon signing and publishing it.Brayton reiterated this opinion at the hearing,'and the respondenthas urged it in-the brief it filed in support of its exceptions to theIntermediate Report.Two more meetings were held after this,,on May 11 and on June8, 1940.The substantive provisions of the contract were discussedfurther, and changed somewhat, but according to' Brayton, "the im-portant'effort and talk was constantly devoted to this unilateralform" of the contract and little progress was made as to substance.It was agreed by the parties at 'the May 11, 1940,meeting that theUnion committee would consult'with the S. W. O. C.,and thatKing would again consult McWane by' letter, in order'to ascertain thefinal positions the parties would take on the matter.On June 8,the union representatives were called in by King, who read themMcWane's answer.McWane's letter summarized his understandingthat "after a number of meetings with our employees and their rep-resentatives you have practically agreed on all,points for an agree-ment except as to the form same shall take,"and then stated :Where management and employees are both sincere in theirdesire to handle their mutual problems in this [cooperative]spirit, a signed contract with a specific agency is more of ahindrance than a help.It is possible that the agency's interest PACIFIC STATES, C'AST'IRON"PIPE, `COMPAIVY_`41-911:cannot at all.times be identical'with' that" of the'employees' andsl,onss ^: ti'the' Company.. ^ In such,a 'situati'onwhere there 'may' be .divisiof interest,misunderstandingsmay occur which "maydevelop intostrife., ,A signed contract cannotand will not prevent''this.' _We-have ;no objectionto signed contractsas such, butwe'make themr ,whenWe,believe they are of benefit to the Company; its'employeesand its stockholders.Based'upon- 'the experience'of other's -aswell as upon'our feeling a two-party signed agreement with awould hinder, the management or, the employees in their desiretomaintain. peaceful and fair' relations; and based 'also uponour advice that this agreement, signed by us' alone willbe-justas effective and enforceable r by' any of our 'employeesas la two-party signedagreement,we must refuse'to enter- into` the"latter.King toldthe union colnmittee'on June 8 .that ifI they.would' acceptthe respondent's - last proposal, the respondent would `'at once sendnotice' to the IronWorkers of the respondent's intention to termi-nate the old contract, and, upon the expiration of '30 days, sign andpost the rules.This offer was rejected by the Union, which 'offered-in turli'to' accept the substantive provisions of the respondent's lastproposal, if the respondent would embody them in a signed "two-party," contract.The respondent, however, refused to recede fromthe` position outlined `by McWane, and the meeting carne toa close.On`June 24, 1940, the'Union filed charges with the Board allegingthat the respondent had refused to' bargain collectively with theUnion.Sometime in 'July 1940, at King's request, William Gogarty,11then president 'of the Union, appointed a Good Will Committee,composed of Gogarty, Peters, and Greaves.19On the morning ofSeptember 10;'1940, King' called this 'committee to his office and an-nounced that he intended to hold a meetingin the plant that after-noon at, which',he would make''a'statemerit. ' Accordiligto Greaves,whose testimony we credit,' as did the Trial 'Examiner;20 King thensaid, "I 'am asking you three men-to be [at] that meeting, 'and 'afterI have said, the things I have to say,-you fellows` can hang'n`ie'or feelas You choose."That afternoon the' lneetin'g '-announced'- byKingwas held,., It was attended by representatives of the'Unfon, by offi-cers of the Iron Workers, and by employees-wlio were'not membersof, either union.. Greaves testified,,and we- find, that King stated atthis meeting that the Union "had gone too far" in filing, charges withthe Board, against the respondent -and that the- respondent; "`couldnot and, would not exist, with - a Labor Board club hanging' over its19The precise function intended for the committee fis not clear from the record20King did not deny Greaves" account of this meeting or the circumstances which ledup to,it.Greaves'testimonywas confirmedby-Ralph Farrer'and Ralph-Peters. 420DECISIONS-,OF NATIONAL LABOR RELATIONS, BOARDhead...."Examiner, that King's remarks aroused Benj amiii Knudsen, an officerof the, Iron Workers to -ask, "What can we do toy have; these chargeswithdrawn?" , Knudsen was told by the Union's representatives that"the thing for him to, do was to join Local Lodge 1654 and come upto our next meeting .... and use all the influence he had to convertthe fellows to withdraw their :charges."In the course of the meeting, which. lasted several hours, King an-nounced that he wanted to hold other meetings of,the same character,in order "to contact all the men in the plant to give -them the coin-pany's position."The three union representatives, however, calledon,King the next day and told him that they did not care to attendfurther meetings under these -circumstances, and were then assuredby King that no more meetings would be held: At King's request,however, Gogarty called a meeting of the Union's members, at whichGogarty described what had taken place at the September 10 meetingwith king; and an opportunity was then afforded the' members tomove the withdrawal of the charges that had been filed. Noneof the members, however, made any such motion.As McWane was expected to visit the plant during September orOctober 1940, the Union's officers requested King to arrange for themto meet with him at that time and King agreed to do so.McWanearrived on October 8, and the union representatives were notified thathe would meet with them that afternoon.When they arrived at theappointed place, however, they found that this meeting, like those ofMarch 2 and September 10, was to be attended by the officers of theIron Workers.McWane addressed the assembled groups, and accord-ing to Greaves,He said for the benefit of the men of the Cast Iron Pipe Company,for their interest, and in the interest of the company and thestockholders, that he couldn't and wouldn't sigma contract withan outside organization.He stated further they had alwaystreated their employees right and always expected to.He criti-cized us for paying our dues into an organization of [this] type.He said of course it didn't make any difference to him, we couldbelong to any organization we chose; we could even throw themoney away if we desired.As the meeting was about' to close, McWane asked each of the unionrepresentatives separately if they had any questions, and each repliedin the negative.McWane also announced that if "any employee orgroup of employees" cared to see him after the meeting, he would meetwith them.The union representatives refrained from making sucha request.Greaves testified that he and the other union representa-tives agreed that, inasmuch as they had already requested such a PACIFIC STATES CAST iR0\PIPE,COMPANY421i.1 :I__^J-meeting withMcWane, any further request, under the circumstancesin which the suggestion was made, would"seem like pleading for ameeting."The foregoing testimony of Greaves as to this meeting wasconfirmed by Ralph Farrer and Ralph Peters.None of it was deniedby the respondent's witnesses.We find, as did the Trial Examiner,that these events took place substantially as they have been set forthabove.It does not appear that after McWane had announced that the re-spondent,"couldnt -and.wouldn't isign,.a contract with an outsideorganization,"the Union had any further bargaining meetings withthe respondent until 1941.At certain meetings between the uniongrievance committee and King in February 1941, however, King took-the position that individual wage adjustments and job classificationswere in effect "wage increases," and matters which should be handledthrough collective bargaining,rather than through a grievance meet-ing.The Union, accordingly, drew up a new proposed contract and,on March 24, 1941, notified King that it wished to reopen negotiationsfor an agreement and requested him to set a date for a meeting as soonas possible.Four days later, on March 28, before a date for a bargaining con-ference t-had'been set; -King,called in the union grievance committeeand announced that the respondent was granting a general wage in-crease of 3 cents an hour.Peters testified,and the respondent did notdeny, that this was the first general wage increase since the one grantedin 1937 when the Iron Workers first obtained a contract.AccordingtoClifford Taylor, the president of the Union, King also told theunion committee that if the respondent were compelled to sign a two-party contract with the C. I. 0., it would cease to operate the plant.When he was asked why he had been willing to sign a contract withthe Iron Workers, but was not willing to sign one with the Union, heanswered, }according to Taylor, "Well, if it was still the same bunche Ironorkers Union,I would still be-willing.to sign aand str-11'thWtwo-party contract."King denied that he told the union committeethat the respondent would close its plant if it were ordered to signit contract with the C. I. 0.; he testified that he had told the men thatif the plant were closed,itwould be closed by the men themselves, bya strike.He did not deny any of the other statements attributed tohim.The statements attributed to King by Taylor are consistentwith his general attitude toward the Union.Taylor's testimony wascredited by the Trial Examiner.We find that the March 28, 1941,meeting took place substantially as Taylor described it.In response to the Union's earlier request, the respondent met withthe negotiating committee on April 5, 1941, 2 days before'the hearingin this proceeding.At this meeting, the respondent refused to state433217-42-ror, 37--28 I,422DECISIONS OF `NATIONAL LABOR RELATIONS' BOARDiwhether or not'-it would'sigii a coiitia'ct with--the Union,on the groundthat the"matter must now be decided'by the Board.King again toldthe committee'at this meeting that he cohi ideredthe Iron Workers''contract to be still in effect.,(4)Conclusions with respect to the refusal to bargain and otherinterference,restraint,and coercionFrom the time of the election on February 29, 1940, when the Unionwas selected by the employees as their bargaining representative, untilthe time of the hearing,the respondent has consistently and openlydisplayed its determination not to accord to the Union the full recog-nition which would give reality to its legal status as exclusive repre-sentative'of the respondent'semployees.The respondent hassteadfastly refused to enter into a signed-agreement with the Union.It has proposed,instead, a set of rules which it would print and post inthe plant, and has refused to provide in this set of rules for recogni-tion of the Union as exclusive representative of its employees.Norhas the respondent honored its obligation to deal exclusively with the-Union.At frequent intervals it has asked the Iron Workers to attendWorkers to the only meeting the Union was able to secure withMcWane, the respondent's president.At this meeting, McWane of-fered, after announcing that the, respondent would not enter into an<agreement with- an "outside" labor organization, to meet with "anyemployee or group of employees" who wished to see him. In addi-respondent has insisted that its contract with the Iron Workers, whichprovided that it could be, terminated' by either party on 30 days'notice, was still in effect, despite the fact that the Union.had replacedthe-Iron Workers, as exclusive representative of its employees.The respondent'sunwillingness to enter into a signed, agreementor to deal exclusively with:the Union cannot be viewed apart fromitsmanifest, preference for "inside" over "outside" labor unions.When thei G'1., O. -began' Ito- organize in -June 1937;King opposed ageneral meeting of empl'oyees' because "sarnebodS",might have said"let's join the C. I. 0." and the employees "would all be in." In July1939, howeirer, when a group 'of employees attempted to cancel theclues assignments they had made to the Iron Workers, King, imme-diately questioned them about the "trouble's and. advised "them againstwithdrawing, from the Iron Workers.Two days after the Union hadbeen designated by -a majority of the respondent's employees in theconsent election of February 29, 1940, King advised employees thatthe respondent would never sign an agreement with an "outside"union until the Supreme Court had ruled that it must; and, as noted ''t 'PACIFIC'' STATES CAST ,IRON i PIPE, COMPANY423'above,McWaiie hiiiiself a's'serted,after months of negotiations; thatthe respondent"couldn't and wouldn't'sign a contract with an out-side'organization:" 'On the'other hand,the respondentin 1937 hadreadily awarded to the Iron Workers, an"inside"union, an agreementincorporating terms more favorable than those the Iron Workers,had sought,'and signed another contract with the Iron Workers onlya few months before its refusal to enter into a contract with the Union.It is plain that the respondent has refused to recognize the Union'as'exclusive representative or to enter into a signed agreement withit,and has-continued to deal with'the Iron Workers because it hasbeen vigorously opposed to the Union and openly in favor of theIronWorkers. Its entire course of conduct, aftertheUnion hadwon the consent election on`February 29; 1940, was deliberately cal-culated to wean employees away from the Union and back to ' theIronWorkers.21 'Under'such circumstances,itwas inevitable thatthe extensive negotiations between therespondentand the Unioribeginning on April 13,1940, should prove unavailing.Clearly,, therespondent has failed to discharge its obligationto bargain with theUnion in good faith.22So, too, its continuedrecognitionof'the IronWorkers and its, unwillingness to recognize the Union as exclusiverepresentative flagrantly violated the requirementsof the Act.23With respect,to its refusal to enter into a signed agreement withthe Union,the respondent contends that the set of rules it proposedto post inthe. plant would constitute,under the laws of the Stateof Utah, a unilateral contract,binding on the respondent and enforce-able by the employees"individually or as a group."However, sucht ,set of rules,which fails to mentionthe Unionby name,or to ac-knowledgethat the terms and conditions contained therein were theresults of negotiations with the Union,deprives the Union of itsstatus anddignity asthe exclusive representative of the respondent'sItshould 'be noted that in proposing a set of rules in place of a signed'agreementwith, the Union, the iespondent emphasized that it wished to "avoid changing the con-tracts frequently"sinceitwas possible that at a later date another labororganizationmight be designated by the employees 'as their representative-22The respondent's attitude toward bargaining with the Union was foicefully revealedrequested new bargaining conferences to consider, among other things, the matter of wages,the. respondent found occasion,for the fist time since 1937,to grant wage increasesSuch unilateral action by the respondent on a matter so obi iously the subject, of col-lective -bargaining, at a time when the Union had requested a bargaining 'conference,clearly indicated the respondent's 'con ticontinuing deteumnation not to bargain with the UnionMatter of Schmidt Baking Co, IncandLocal 622, Bakery Drivers and Salesmen, Af-filiated with the A Fof L , 27 N. L. R B., No. 146, enforced in NL B, B v SchmidtBaking Co , Inc,122 F. (2d) 162 (C C. A 4). See alsoM. H. Ritzwoller Co v. N L. R. B,114 F' (2d) 432 (C' C. A 7), enforcingMatter of The M H Ritziooller CompanyandCoopers'InternationalUnion of North America, LocalNo. 28, 15 N L R B 1511 .lfcQuay-NorrisManufacturing Company v N L R B,116 F. (2d) 748 (C. C A 7),enforcingMatter of McQiiay-Norris Manufacturing CompanyandUnited AutomobileWorkei s of America, Local No226, 21 N L R B 709, cert. den , 313 U S 565 424DECISIONS, OF :NATIONAL LABOR RELATIONS, BOARDemployees.24Whatever the rights and obligations it might createunder the laws of the State of Utah, it completely nullifies the prattice and procedure of collective bargaining as contemplated by theAct. ?5The respondent argues, however, that its announced. unwill-ingness to enter into a signed agreement with the Union cannotconstitute a violation of the Act if in fact it had not agreed withthe- Union upon the terms to be included in the contract.The obli-gation imposed by the Act, however, requires a willingness and intentto be bound by the terms eventually agreed upon, and the respondentfailed to discharge this obligation when it stated in advance that itwould not enter into a signed agreement with the Union.2°We find that by refusing to enter into a signed agreement with theUnion because it was an "outside" organization, by refusing to recog-nize or treat with the Union as the exclusive representative of itsemployees in the appropriate unit, and by evincing bad faith in itsdealings with the Union after bargaining negotiations had started,the respondent has, since about April 13, 1940, refused to bargain col-lectivelywith the Union as the exclusive representative of theemployees in the appropriate unit; and that thereby the respondenthas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.D. The alleged discrrivainaation against j alph H. Peters-On March 8, 1940, immediately after the consent election and themeetings of March 2 and 5, 1940, described above, the respondentlaid Peters off.Charges were filed on April 8, 1940, alleging thatPeters had been discharged because of his activities on behalf of the21N.L. R B v Acme Air Appliance Co , Inc,117 F (2d) 417 (C C A 2). enforcingin pact, and remanding in part for other reasons.Matterof AcmeAir Appliance Com-pany, IncandLocalNo1223 or the United ElectricalRadio& Machine Woilers orAineiica,.C 10, 10 N L R B 1385,N L R B v Oiiswcold IffyCo, 106 F (2d) 713(C C A 3), enforcingMatter of The Griswold Man« facturinq Comlpanyand4inalganiatedAssociation of Iron, Steel and Tin lVoil,eis of North America, Lodge No 1197, 6N L R B 2982iH J HeinzCompany v NL RB, 311 U S 514, affiimed 110 F (2d) 843(C C A 6), enforcingMattes of H J. Iletnz CompanyandCanning andPickleWorkers,Local Union No.325,affiliated with Amalgamated Meat Cutters and Butcher Workmenof North Amciica, American Federation of Labor,10 N L R B 963 SeeFortWayneCorrugated Paper CovNL RB, 111 F (2d) 869 (C C A 7), where the courtstated that the refusal of the employer to sign any agieement niith a labor union, whilei,was willing to post a written or printed memorandum of its labor and wage ternsand schedules, was "indicative, not only of a hostile mental attitude, but is repugnant tothe spirit of the Act, the heart of which is embodied in the light of the employees tonegotiate with their employe?, collectively "20Matterof Art Metals Construction CompanyandInternational Association of Ma-chinists,Local 1559, affiliated with District #65 of the I A IT. (A F of L ),12N F. R B , 1307, enforced as modified (in other iespects) inArt Metals ConstructionCr,mpanif v N L RR, 110 F (2d) 148 (C C A 2)Matter of Highland Park Manufac-turing CoandTextileWorleis Organizing Coimnittee,12 N L R B 1238, enforced inN L II If. v Highland Pail Manufacturing Company,110 F (2d) 632 (C C A 4). PACIFIC 'STATES' CAST IRON PIPE COMPANY425imnioli.H e i,vas' rehired' of April 23, 1940.The complaint allegedthat the respondent laidPeters off because'of his activities on behalfof the Union.The respondentin itsanswer adinit'ted that-it 'laidPeters off for the period named, but denied that it did so because ofhis union activities.At'the hearing the respondent introduced evidence to 'show that forbusiness reasons it curtailed its operations in the early hart of 1940;that,in all, some80 employees were laid off. during the period fromFebruary 23 'to March 20, 1940; and that Peters was laid off in histurn in accordance with rules adhered to b' the respondent.Therules governing increase and decrease of force which are used ih theplant, and which the respondent asserts it followed in the lay-off,are embodied in the contract which the respondent signed with theIronWorkers in August 1939.2'They are as follows :It is understood and agreed that in allcasesof increase or decreaseof forces, the following factors shall be considered and wherefactors-(a), (b), (c) and (d) are relatively equal, length of con-tinuous service shall govern :(a)Knowledge, training, ability, skill and efficiency.(b)Physicalfitness.(c)Family status, number of dependents, etc.(d)Place of residence.(e)Length of continuous service.Provided that department seniority 28 rights shall govern, itbeing understood that the employee must in all cases have thenecessary qualifications to perform the work for the particularjob.In the case of decrease of forces;,employees who have trans-ferred from other departments may be retransferred to suchdepartments.Employees who are laid off in good standing fromoile department shall be reemployed in other departments whenneeded (or when a new department is established) in preferenceto hiring new men, provided they are qualified for the workaccording to the above rules.Peters was first employed by the respondent in 1927; except for aperiod in 1929 when he quit for 2 months, and another period in1932 when the plant was shut down and he was laid off for 8 months,liewasemployed continuously from 1927 until his lay-off in March1940.For about 9 years he was employed most of thetime on ag;At the time Peteis was laid off, the Union had replaced the Iron workers as exclusivebargaining representative.The respondent,however, 'admits, and we find,that.the rulesembodied in the contract represented the respondent's policy at the time of the lay-off2eKing testified that the term"seniority,"as used in these rules,includes a considerationof all five of the factors listed in the provisions set forth above;and the'word is-hereinafterused in this sense. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoremachine; in November 1936,. however, he was transferred tothe special foundry, department, where , he^ was, employed at thetime of the hearing.,--The, special foundry is one of several departments of the respond-ent's foundry operations.It includes four subdepartments : the spe-cial foundry proper, the brass sand foundry, pattern storage, and therespondent's records and for the purpose of computing length ofservice.The department is supervised by E. E. Hood; Gene Halli-day, assistant foreman under Hood, is in charge of the pattern shop.Peters was assigned on November 20, 1936, to work as a patternfiler in the pattern shop at 45 cents an hour.For about 2 years heworked at filing, or "dressing," metal patterns.About December1938, Peters was assigned by his supervisors to the work of makingwood flasks and he remained steadily at this through the summer of1939.In the fall of 1939, Hood advised Peters that one of thewood-pattern makers then employed by the respondent, one Ward,was getting old and might retire, and asked Peters if he had everstudied wood-pattern making.Upon Peters' reply in the negative,Hood entered into a discussion of such studies with him, as a resultof which Peters, with Hood's encouragement, enrolled in a corre-spondence school course on wood-pattern making.29At about thesame time, Hood began to train Peters in the shop to make andrepair wood patterns.At the time of Peters' lay-off in 1940, Wardhad retired and Peters was acting as understudy to Halliday, theonly first-class pattern maker then employed by the respondent.When Peters was transferred to the pattern shop in the fall of1936, he was being paid 45 cents an hour.By the time of his lay-off in March 1940, he had received six raises in pay, and was earning70 cents an hour.Only one, or at most two, of the raises were theresult of general pay increases throughout the plant.The recordindicates that the respondent considered Peters' work to be goodand his efficiency high.Mervin Bray, who had worked near Peters,or with him in the pattern shop, since 1938, testified that during thatperiod he never heard any adverse criticism of his work, and noevidence to the contrary was introduced by the respondent.On theother hand, Bray testified, and Hood did not deny, that Hood hadpraised Peters' ability both as to speed and accuracy on severaloccasions.In' 1937, Peters was secretary of the ,Employees RepresentationPlan and, with Hawk and the other employee representatives, metregularly with Sibbett and King at the monthly meetings of the29King wroteto Petersin November commending him for undertaking the studiesPetershas since completed the course,and holds a diploma in the craft. PACIFIC; STATES, CAST IRON .PIPE COMPANY .^—427'1937, and. ; remained, a member of that organization until OctoberStewart, sought the aid of the S. W., O. C. and- brought about theorganization of the Union in the .respondent's plant.The first, meet-ing was planned,at Peters' home,; Peters, Farrer, and Stewart carriedon the membership drive; Peters and Farrer participated with Jonesin the preliminary negotiations with the.respondent for the electionagreement of February 25, 1940, and officially represented the Unionas observers during the balloting, and in the counting and certificationof the ballots cast.That their efforts to organize the plan had suc-ceeded was conclusively proven by the results of the election, whichwere announced on February 29, 1940.On March 8, 1940, Peters was notified that he was being laid offin order to make a place in the pattern shop for Ray Hansen, anemployee. ' Hansen had worked in the special foundry departmentfor' over 12 years, and had, spent a large part of this time as apattern filer in the pattern shop.Beginning in 1935 he had nowand then worked, for periods of varying length, as assistant foremanin the special foundry proper, and for 2 years prior to the March1940 lay-off had been employed in the latter capacity.Hood testi-fied without contradiction that he was directed at this time to dis-pense with Hansen's help as a supervisor for the duration of the slackperiod, that this made it necessary to bring Hansen back to his for-mer job as a pattern filer in the pattern shop and that since onlyone pattern filer was needed at the time, Peters was thus displaced.3eOnly two employees in the pattern shop, Peters and another pat-tern filer, Bray, were laid off during the slack period.31Halliday,the assistant foreman of the shop, and who, as set forth above, was atthis time the only first-class wood-pattern maker employed by therespondent, was retained to make. and repair wood patterns; andJoy Nielson, an employee, was retained to make and repair woodflasks and do general repair work, the job that Peters had had duringmost of 1939.While it appears from the entire record that Peterswas a more highly skilled employee than Nielson, that he had beencharacterized by Hood as "one of the fastest woodmen he ever hadin there," and that he was capable of doing the work for whichNielson was retained, the record shows that Nielson had been engagedSO Excluding Hansen's time spent in a supervisory capacity, he had it continuous servicerecord of over 8 years in the special foundry department.Peters had a record of only3 years. 3 months, and 16 days.81Although seniority is determined on a department basis, it does not appear how many,if any, other employees were laid off in the whole special foundry departmentNo contentionwas made that the respondent discriminated in regard to the hire and tenure of employmentof Bray, the employee in the pattern shop who was laid off with Peters. 428DECISIONS OF NATIONAL LABOR RELATIONS'BOARDin the wood flask 'job for some time prior to the lay-off, that he had areco'rd of continuous serVice in the special foundry departiizent of '3years, 5 months, and 8 days, as compared to Peters' 3 years, 3 months,and 16 days, and that he was considered by Hood to be better fittedphysically for the work.Under the circumstances, the respondentdoes not appear to have violated the seniority rules in retaiiiiingNielson.Enlo Clontz, who had worked for only 1 Year and 3 months in thespecial foundry, was not laid off at all during this period.Clontz,when he first came to the department, had acted as supply man forthe foundry, a job requiring little skill, since it consisted merely ofdistributing patterns and materials to the- men at work in the de-partment.The record shows, however, that in May 1939 lie wasassigned to the work of moving the stored patterns into a newbuilding and putting into effect a new system of cataloguing then,a job upon *hich he was engaged at the time of the lay-off andwhich was not completed until the end of 1940.Hood testified with-out contradiction that he [Hood] asked "the management" for a manwhom he could keep on the job until it was finished, and that hetold Clontz that he would not be transferred to other work until hehad completed the assignment:Clontz was in fact kept on this as-signment until the fall of 1940, when he voluntarily quit the re-spondent's employ.While there is some conflict in the evidence asto the degree of skill required for the work upon which Clontz wasemployed, we are not convinced, in view of the special arrangementsmade in his case, that he was improperly excluded from the operationof the seniority rules.-John Dennis, who had worked about 2 years and 7 months in thespecial foundry as a mold and supply man, was laid off at the sametime that Peters was, but was rehired during the slack period to dosome work in the valve and hydrant department, and as a result wasgiven about a week and a half more employment than Peters. Paul-son, the foreman of the valve and hydrant department, testified thathe needed a temporary man to complete a hydrant order; and thatsince no men had been laid off from his own department he asked Hoodfor the names of those in the special foundry department who couldbe recalled.According to Paulson, Hood "asked about Ralph Peters.And I said, `Well, Ralph is pretty light for what I want.We are juston the heavy end of it and I would rather have a heavier man.' . .He asked how Dennis would do. I said I didn't' know of him, but Itold him if he would fit in to send him out." The evidence is clear thatthe work in question was heavy, and involved the handling of 600-poundhydrants with the aid of another man.Dennis weighs about 180pounds, while Peters weighs about 135.Dennis worked at the hydrant PACIFIC STATES CAST IRON PIPE COMPANY429job' for'about 3 ,Weeks and then was again laid-.. off, and not. rehireduntil after Peters was back at work.We,are of the opinion that therespondent -did not, in rehiring Dennis, discrimiliate against Peters.While we do not consider that Peters' case is entirely free fromdoiibt, we are not satisfied on the basis of the record that the respondentlaid Peters off because of his membership and activity in the Union.We shall, accordingly, dismiss that portion of the complaint whichcharges that the respondent discriminated in regard to Peters' hireand tenure of employment, and thereby discouraged membership inthe Union.IV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policies of the Act.-We have found that on February 29, 1940, the Union was, and at alltimes thereafter, has been the exclusive representative of the re-spondent's employees in an appropriate unit.Having further foundthat the respondent has refused to bargain collectively with the Unionas such representative, by, among other things, refusing to sign acontract with the Union, we shall order the respondent, upon request,to bargain collectively with the Union as the exclusive representativeof the employees in the appropriate unit in respect to rates of pay,wages, hours of employment, and other conditions of employment; andwe shall further order the respondent, if agreement is reached as toany of these matters, to embody the terms of such agreement in a signedcontract, if requested by the Union to do so.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONSOF LAW1.SteelWorkers Organizing Committee, Local Union 1654, affili-ated'v iththe Congress of-Industrial Organizations,,is`a labor organ-ization, within the meaning of Section 2 (5) of the Act. 430DECISIONS OF NATIONAL LABOR' RELATIONS, BOARD2.The production and - maintenance employees of the respondentat its plant near Provo, Utah; including truck drivers, but excluding.guards,watchmen, supervisors, 'technicians, clerks, and office em-ployees, at all times material herein constituted, and they now' con-'stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.SteelWorkers Organizing Committee, Local Union 1654, affili-ated with the Congress of Industrial Organizations, is, - and hasbeen at all times since February 29, 1940, the exclusive representa-tive of the employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Steel Workers Or-ganizing Committee, Local Union 1654, affiliated with the Congressof Industrial Organizations, as the exclusive representative of itsemployees in the appropriate unit, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.5. ' By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, ,within the meaning of Section 2 (6) and (7)of the Act.7.The respondent has not discriminated in regard to the hire andtenure of employment of Ralph H. Peters, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact, conclusions oflaw, and the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, Pacific States CastIron Pipe Company, Provo, Utah, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Steel Workers Organiz-ing Committee, Local Union 1654, affiliated with the Congress ofIndustrial Organizations, as, the exclusive representative of all itsproduction and maintenance employees at its plant near Provo, Utah,including truck drivers, but excluding guards, watchmen, super-visors, technicians, clerks, and office employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to PACIFIC STATES CAST IRON PIPE COMPANY431form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :-(a)Upon request; bargain collectively with SteelWorkers Or-ganizing Committee, Local Union 1654, affiliated with-the Congress ofIndustrial Organizations, as the exclusive representative of all itsproduction and maintenance employees at its plant near Provo,Utah, including truck drivers, but excluding guards, watchmen, super-visors, technicians, clerks, and office employees, in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment; and, if an ab eement is reached on any of such matters,embody said agreement in a signed contract with Steel WorkersOrganizing Committee, Local Union 1654, affiliated with the Con-gress of Industrial Organizations, if requested by that Union to do so;(b)Post immediately in conspicuous places throughout its plantnear Provo, Utah, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; and (2) that the respondent will take the affirmativeaction set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed in so far as it alleges that the respondent engaged inany unfair labor practices by its discharge of Ralph H. Peters.